790 F.2d 873
Kenneth E. FRAZIER, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
Appeal No. 86-661.
United States Court of Appeals,Federal Circuit.
Feb. 7, 1986.*

Kenneth E. Frazier, pro se.
Howard Lipper, Dept. of Justice, Washington, D.C., for respondent.
Before RICH, NEWMAN, and ARCHER, Circuit Judges.
PER CURIAM.

DECISION

1
The September 23, 1985, final decision of the Merit Systems Protection Board (board), No. NY075282C9014, determining that the board did not have the authority to assess interest against the United States Postal Service on back pay already awarded by the board as a result of petitioner's earlier successful appeal is affirmed on the basis of the initial "Addendum Decision" of James Cardinal, Regional Director of the board, dated August 19, 1985.

OPINION

2
The board properly held that interest may be assessed against the federal government only under an express statutory or contractual authority.    United States v. Thayer-West Point Hotel Co., 329 U.S. 585, 588, 67 S.Ct. 398, 399-400, 91 L.Ed. 521 (1947);  see also United States v. Testan, 424 U.S. 392, 399, 96 S.Ct. 948, 953-54, 47 L.Ed.2d 114 (1976).  There is no statute or contract which gives the board authority to award interest in this back pay case.


3
Accordingly, we affirm because we do not find the board's decision to be arbitrary, capricious, an abuse of discretion, obtained without proper procedures having been followed, unsupported by substantial evidence, or otherwise not in accordance with law.


4
AFFIRMED.



*
 This opinion was originally handed down as an unpublished opinion and is now, on respondent's motion, published without change and under the same date